                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JESUSITA AGUIRRE,

        Plaintiff,

v.                                                        Civ. No. 18‐153 WJ/GBW

ATRIUM MEDICAL CORPORATION, et al.,

        Defendants.



     ORDER DENYING PLAINTIFF’S MOTION TO SET PRETRIAL CONFERENCE

        THIS MATTER comes before the Court on Plaintiff’s Motion to Set a Pretrial

Conference. Doc. 40. Plaintiff moves the Court to set a Rule 16 Initial Scheduling

Conference and establish discovery deadlines. Defendants neither indicated their

concurrence nor timely responded to Plaintiff’s Motion.

        It is the general practice of this Court to issue an Initial Scheduling Order, setting

a Rule 16 Initial Scheduling Conference, once all defendants have responded to the

complaint. Plaintiff filed her Amended Complaint on June 12, 2019 (doc. 38). The

Defendants filed a Notice of Agreed Extension of Time on June 12, 2019, indicating that

the parties had agreed to extend Defendants’ time to answer or respond to the

Amended Complaint until July 3, 2019. Doc. 39. No answers or other responsive

pleadings have yet been filed.
      Accordingly, Plaintiff’s Motion is premature and is therefore DENIED. The

Court will issue an Initial Scheduling Order in this matter once responsive pleadings

have been filed.




                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE




                                           2
